DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 7-15 are allowable. Claims 1-6 are directed to the invention of preparing an orange peel ferment, and have NOT been rejoined.
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an email responding to a telephone interview with Chieh-Mei Wang on September 10, 2021.
The application has been amended as follows:
In claim 7, “at least 2 g/day” on line 3 has been replaced with “2 g/day”.
In claim 12, “at least 2 weeks” on line 1 has been replaced with “4 weeks”.
Claims 1-6, canceled.

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: The prior art does not teach a method for reducing fat accumulation, sleep disturbance, and cancer risk comprising administering 2 g/day of an orange peel ferment to a human in need thereof, in particular the orange peel ferment is obtained by culturing an orange peel with a Saccharomyces cerevisiae strain, a yeast peptone and glucose, as claimed in the instant application.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 




/Lynn Y Fan/
Primary Examiner, Art Unit 1651